Title: To Benjamin Franklin from Alexander Small, [c. 1764]
From: Small, Alexander
To: Franklin, Benjamin


[c. 1764]
I have just recollected that in one of our great storms of lightning, I saw an appearance, which I never observed before, nor ever heard described. I am persuaded that I saw the flash which struck St. Bride’s steeple. Sitting at my window, and looking to the north, I saw what appeared to me a solid streight rod of fire, moving at a very sharp angle with the horizon. It appeared to my eye as about two inches diameter, and had nothing of the zig-zag lighning motion. I instantly told a person sitting with me, that some place must be struck at that instant. I was so much surprized at the vivid distinct appearance of the fire, that I did not hear the clap of thunder, which stunned every one besides. Considering how low it moved, I could not have thought it had gone so far, having St. Martin’s, the New Church, and St. Clement’s steeples in its way. It struck the steeple a good way from the top, and the first impression it made in the side is in the same direction I saw it move in. It was succeeded by two flashes, almost united, moving in a pointed direction. There were two distinct houses struck in Essex street. I should have thought the rod would have fallen in Covent Garden, it was so low. Perhaps the appearance is frequent, though never before seen by Yours,
A.S.
